.’



Honorable Ben Ji Dean
District      Attorney
Breckenridge,Texas
Dear Sir:                              Opinion No. 0-4462
                                       Re:. Should the county treasurer
                                       stakeup the warrant and issue his
                                       aheck on the depository to the
                                       payee of the warrant orshould he
                                       simply endorse the warrant as
                                       prescribed by Article 2554, Vernon's
                                       Annotated Civil Statutes, and
                                       deliver it to the payee and let
                                       the payee present the warrant to
                                       the depository,and a related
                                       question?

Your letter of February 27, 1942, requesting the opinion of this
department on the questions stated therein reads as follows:
           'The procedure for the paying of county warrants in
           Stephens County is that when the same are presented to
           the County Treasurer he registers the warrant, and, if
           there is sufficientfunds to pay It, he issues a check
           as County Treasurer on the county depository.
           "Article 1713, R.   S., provides that: 'The County Treasurer
           shall not pay any   money out of the county treasury, except
           in pursuance of a   certificateor warrant from some officer
           authorized by law   to Issue the same.'
           "Prior to 1937, the law provided that county warrants
           should be presented to the County Treasurer and that he
           should draw his check upon the county depositoryand take
           up the warrant. Article 2554, R. S.
           "This article was amended when the county depository law was
           amended In 1937, and It now provides that upon presentation
           to the County Treasurer of 'any warrant, check or voucher
           or order drawn by the proper authority, if there be suffi-
           cient funds for the payment thereof on deposit in the
Honorable Ben J. Dean, Page 2   o-4462


    account against which such warrant Is drawn, to endorse
    upon the fact of such instrument,his order to pay the
    same to the payee named therein and to charge the same on
    hi.8books to the fund upon which it is drawn.’
     “Article 2552, R. S., as amended, says In part: ‘It shall
     be the duty of the depositoryor depositoriesto pay, upon
     aresentment ai the county seat of the countyI or in case of
      time deposit to pay upon presentmentafter the expiration
     of period of notice agreed upon, all checks or warrants
     drawn by the County Treasurer upon the funds of said county
     deposited with said depositoryor depositories,as long as
     such funds shall be in the possessionoftsuch depository
     subject to such checks or warrants.l.And, under the same
     article, failure to pay the same subjects the depository
     to 10% forfeiture.
     ‘Article 1634,R.S., provides In part as follows: ‘The
     County Treasurer shall keep accurate, detailed accounts
     showing all the transactionsof his office, and all warrants
     by him paid off shall be punched at the time he pays them’
     “It thus appears that formerly It was the duty of the County
     Treasurer to Issue his check In payment of warrants, but
     that under amended Article 2554 he is to ‘endorse upon the
     face of such instrument his order to pay the same to the
     payee named therein.I Other statutoryprovisions above
     referred to leave the question in doubt as to the proper
     procedure after the warrant reaches the County Treasurer’s
     office. I should like to ask the following questions:
     “(a) Should the County Treasurertake up the warrant and
     issue his check on the depositoryto the payee of the
     warrant or should he simply endorse the warrant as pre-
     scribed by Article 25% and deliver it to the payee and
     let the payee present the warrant to the depository?
     “(b) Is the county depositoryauthorizedto pay the check
     of the Treasurer drawn by the Treasurer to take up the
     warrant?”
It will be noted, as stated above, that prior to 1937 it was the
duty of the county treasurer, upon the presentationto him of
any warrant drawn by the proper authority,If there was money
enough In the depository belonging to the funds upon which said
warrant was drawn and out of which the same was payable, to draw
n   _-




         Honorable Ben J. Dean, Page 3, 0-4462


         to draw his check as county treasurer upon the county depository
         In favorof the legal holder of said warrant, and to take up
         said warrant and to charge the same to the fund upon which it was
         drawn. However, when Article 259, Vernon's Annotated Civil
         @tute, was amended (Acts 1937, 45th Legislature,   p. 1298, ah.
            , sec. l), it was made the duty of the county treasurer upon
         the presentationto him of any warrant, check, voucher, or order
         drawn by the proper authority, if there were funds sufficient for'
         the payment thereof on deposit in the account against which such
         warrant was drawn, to endorse upon the face of such Instrument his
         order to pay the same to the payee named therein and to charge the
         same on his books to the fund upon which it was drawn. The act
         as amended further provides that the county treasurer shall not
         make an endorsementupon any warrant, check, voucher or order,
         upon any funds deposited with said depositoryor depositories
         which are designatedas "time deposits" until after notice Is
         duly given and the time has expired as required In the contract
         of said depositoryin designating said funds as "time deposits."
         We have carefullyconsidered the statutes  mentioned In your
         inquiry in connectionwith other statutes, and it is our opinion
         that when any warrant drawn by the proper authority Is presented
         to the county treasurer the warrant should be endorsed by the
         county treasurer as prescribed by Article 2554, Vernon's Annotated
         Civil Statutes, and dellvercd to the payee and the payee should
         present the warrant to the depository for payment.
         In reply to your second question, by virtue of Article 2554,
         supra, it is our opinion that the county treasurer Is not
         authorized to draw a check upon the county depositoryand to take
         up a warrant drawn by the proper authority, but, under the above
         mentioned statute, It Is the duty of the county treasurer to
         endorse the warrant as prescribed by Article 259, supra.
         In connectionwith the foregoing, we direct your attention to
         Article 1661, V.A.C.S., which provides In part:
              "All warrants on the county treasurer, except warrants
              for jury service, must be countersignedby the county
              auditor."
         If the county has an auditor, this procedure must be followed.
         Before the county treasurer endorses any warrants, except jury
         warrants, all warrants must be countersignedas required by
         Article 1661, supra. There Is no conflict between this provision
         of Article 1661 and Article 2554, as amended. The treasurer must
         In all instancesregister warrants as required by Articles 1625
Honorable Ben J. Dean, Page 4     O-4462


and 1627# ViA.C.8..  Of &me,   when any warrant is presenteq:,$o
the county.treasurer,drawn bj the proper authority,beforebeing
endorsed by the county treasurer there-must be money enough in the
depository belonging to the fund upon which saMwarrant I@ dx?ati
out of which the same is payable. If the money ia not available,
the treasurer must wait until such money is available, before he
endorses such warrant or warrants for payment as authorized by
Article 259, supra.
       “,
                                Yours very truly
                   .         ATTOWEY QENERAL OF TZXAS       .,    _
                                                            ‘.   _.
       .                     8) Ardeil .Wiillams       -~

                             BY
AW:GO/cge                            Ardell Williams
                                           Assistant
APPROVED MARCH 14, 1942
a/ GROVER SELLERS
FIRST ASSISTANT
ATTORNEY GENERAL
APPROVED OPINION COMMITTZE
By BWl3,Chairman